DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “having upper and a lower collar tips” renders the claim indefinite, since “a” (singular) and “tips” (plural) are not in agreement. It is unclear whether plural upper tips and a single lower tip are being recited, or a single upper and single lower, or plural upper and plural lower tips are being recited. The singularity/plurality should be more clearly recited and be grammatically correct.
	Claim 1, line 15, recites “the display collar portions” (plural) without proper antecedent basis, since only a single display collar portion was previously set forth. The recitation of plural “display collar portions” in line 15 renders the claim indefinite, since it 
	Claim 1, line 15, is indefinite in reciting “to lay nicely on a lapel” because it is not clear what the scope of “nicely” is. It is not clear what one would consider “nicely”. This feature should be recited in terms of its structure, e.g. to lay flat, unwrinkled, etc.
	Claims 2, 3, 5, 6, and 9 recite the “ferromagnetic element” without proper antecedent basis. A “ferromagnetic element” was not specifically previously recited. It is unclear how this “ferromagnetic element” relates to the previously set forth “magnet and a ferrous metal” or “magnet and  a magnet”.
	In claim 2, line 2, “the collar tip” renders the claim indefinite since it is unclear whether this is referring to the upper collar tip or the lower collar tip (as recited in claim 1).
	Claim 4 is indefinite in reciting that the material is selected from one of the group of materials “including…” since this presents an improper Markush group. That is, the group “including…” is an open list of alternatives and thus is indefinite; see MPEP 2173.05(h).  It is suggested that “including” be changed to “consisting of”.
Claim 7 recites “the fastener members” without proper antecedent basis. It is unclear how these fastener members relate to the previously set forth “fastener pairs”.
Claim 8 recites “the fastener member” without proper antecedent basis. It is unclear how this fastener member relates to the previously set forth “fastener pairs”. 
Also, claim 8 is indefinite because a fastener was not previously set forth as being “installed at the upper or lower collar tip”. Thus “the fastener… installed at the 
	Claim 10 is indefinite since it is dependent upon “the above claim”. It is unclear on which claim it depends, since numerous claims (i.e. claims 1-9) appear “above”. It appears that “the above claim” should read as “claim 9”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “protection means” in claim 5, and “by means of the magnet” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Siragusa (US 9,015,865) in view of Pulsifer (US 2014/0366242).
	Siragusa discloses, in combination, a shirt and collar (col. 2, lines 34-37; col. 3, line 39), the collar comprising: a display collar portion (1) having upper (corners of wing 4 located at each notch 3; Figs. 1 and 3-4) and a lower collar tips (corners of wing 4 located at the free ends of the collar, Fig. 1; i.e. the corners at the front as shown in Fig. 3) and a collar band (2) essentially covered by the display collar portion when the shirt is worn (Figs. 3-4), the collar band (2) having a lower edge attached to the shirt (Figs. 3-4; col. 3, lines 41-42) and an upper edge attached to the display collar portion (at 6) of the collar, the collar band (2) and display collar portion (1) having at least two fastener pairs located thereon (fasteners pairs 8,9) so as to fasten the collar band (2) to the display collar portion (1) at a specified location on each side of a wearer’s neck (see 
	Further as to claim 1, Siragusa discloses one pair of fasteners (9) on the collar band (2), and one pair of fasteners (8) on the display collar portion. Thus, Siragusa does not disclose “the collar band and display collar portion each having at least two fastener pairs located thereon”.  That is, Siragusa does not disclose the collar band having two fastener pairs thereon and the display collar portion having two fastener pairs thereon. Pulsifer discloses a fastener pair (20) on each tip (free end) of the collar in order to prevent curling up of the collar tips [0006, 0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic fastener pair at each collar tip in the collar of Siragusa in order to prevent curling up of the collar tips, as taught by Pulsifer.  By providing the magnetic fasteners in the tip of the collar of Siragusa, such as shown by Pulsifer, the limitations of claim 1 are met.
	As to claim 2, Siragusa modified in view of Pulsifer meets the claim limitations, since the magnetic fastener pairs of Pulsifer are formed to match a shape of the collar tip or display collar portion (the magnetic fastener 20 is formed to “match” the shape of the collar tip since it is sized and shaped to fit within the pointed end of the collar tip; see Fig. 1).
	Regarding claim 3, Siragusa modified in view of Pulsifer meets the claim limitations, since the magnetic fastener pairs of Pulsifer are made from an oxide resistant material (the magnet coated with epoxy or plastic per para. 0021 is oxide resistant).

	Regarding claim 7, Siragusa modified in view of Pulsifer meets the claim limitations, since the Pulsifer discloses that the magnet is repositionable to any desired location along the surface [0024]. This provides a fastener which is “not fully constrained” so as to enable movement relative to a paired magnet or ferrous metal as in claim 7.
	Regarding claim 8, Siragusa modified in view of Pulsifer meets the claim limitations, since the magnetic fastener of Pulsifer prevents wrinkling of the collar in the arear of the fastener [0006, 0024].
	Regarding claim 9, Siragusa modified in view of Pulsifer meets the claim limitations, since Pulsifer discloses a decorative element (decorative cap 21) attached to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on attached PTO-892 disclose collars having notches similar to that claimed, and/or collars having magnetic fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMY VANATTA/Primary Examiner, Art Unit 3732